Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 04/23/2021; is a continuation of 16890466, filed 06/02/2020 ,now U.S. Patent #11017150, 16890466 is a continuation of 16161866, filed 10/16/2018, now U.S. Patent #10706213, 16161866 is a continuation of 15813627, filed 11/15/2017 ,now U.S. Patent #10133707, 15813627 is a continuation of 14462118, filed 08/18/2014 ,now U.S. Patent #9846683, 14462118 is a continuation of 12697946, filed 02/01/2010 ,now U.S. Patent #8819541, 12697946 Claims Priority from Provisional Application 61152358, filed 02/13/2009. Claims 1-20 are pending; claim(s) 1, 11 and 15 are independent claims. 

In addition, it is noted Claim 10 recites the limitation said “…margins to arrange content including text.... in the binary file template to have 8-10 words per line.” Which is not found in the provisional No. 61152358). Thus Claim 10 filling date is 02/01/2010 (not benefitting from Provisional 61/152,358 dated 02/13/2009). 
At best the provisional 61/152,358 in page 19 lines 10-15, which is stated; “…to specify certain parameters such as the target display size, etc., while other parameters such as determining a body text size that achieves a target mean horizontal text density (e.g., 9 words per line) are automatically computed…” which is not the same as “…margins to arrange content including text in the binary file template to have 8-10 words per line” as claimed in claim 10. 
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 04/23/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

      Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 11,017,150  (hereinafter, “Patent ‘150” filed 06/02/2020 issued 05/25/2021) a in view of Claim(s) 1 and 3 of Patent No. 9,846,683 (hereinafter, “Patent ‘683” filed 08/18/2014 issued 12/19/2017).

  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method  for electronic publishing of fixed-lay out documents to a target device display, comprising: configuring a binary file template for the target device display, ....arranging text and non-text content in the binary file template for display on the target device display; and converting the binary file template to one or more output files to fix the arrangement … [See claim 1 of the current patent application and claim(s) 1 of US Patent ‘150 [hereinafter patent ‘150] in view of claim(s) 1 and 3 of US Patent 9,846,683 [hereinafter patent ‘683] for comparisons].

As recognized by the Examiner, the patent ‘150 in view of patent ‘683 include all the limitations of the current patent application.... Furthermore Patent '683 in view of patent ‘683 is narrower versions of the broader version as recited in the current application...

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interpret facilitating electronic publishing of fixed-layout documents to a target device display of Patent ‘150 in view of patent ‘683…in fact are THE SAME INVENTION with the current patent application, since they are both capable of facilitating electronic publishing of fixed-layout documents to a target device display.
Thus, they are both exhibiting similar method for facilitating electronic publishing of fixed-layout documents to a target device display.

Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

To further clarification the claims are comparing as following:
Claims 1-20 of current application and Claim(s) 1-10 of Patent ‘150 in view of Claim(s) 1 and 3 of patent ‘683; which are compared as following, 
  Current Application
(The present Application) 
Patent ‘150 in view of Patent ‘683

Claim 1 (broad)
 
Claim 1 (Specific)
 
A method for electronic publishing of fixed-layout documents to a target device display, comprising: configuring a binary file template for the target device, comprising specifying the page dimensions of the template based on the dimensions of the target device display, and specifying at least one typographic setting by determining a body text size for the template;

determining a line spacing for the template;

creating a baseline grid for the template; determining margins for the template; 
OR determining indentations for the template; 

using the at least one typographic setting to arrange text and non-text content in the binary file template for display on the target device display; and 
converting the binary file template to one or more output files to fix the arrangement and appearance of the content, said one or more output files containing the text and non-text content and information about the appearance and position of the text and non-text content... (see claim 1)




 
A method for electronic publishing of fixed-lay out documents to a target device display, comprising: configuring a binary file template for the target device display, comprising specifying the page dimensions of the template based on the dimensions of the target device display, determining a body text size for the template;


determining a line spacing for the template; 

creating a baseline grid for the template; determining margins for the template; AND determining indentations for the template; 

arranging text and non-text content in the binary file template for display on the target device display; and

converting the binary file template to one or more output files to fix the arrangement and appearance of the content, said one or more output files containing the text and non-text content and information about the appearance and position of the text and non-text content... (see claim 1)


Claim(s) 2-20


Claims 2-10 of patent ‘150 in view of claim(s) 1 and 3 of Patent ‘683




Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, “Terminal Disclaimer” is a must to remedy the nonstatutory double patenting rejection of this O.A.









                            Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-9, 11-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., (“US 20140245133A1” Continuation of 11/739,525- filed 04/24/2007 [hereinafter “McCoy”], in view of Howell et al., (“US20050166143A1” –filed 01/22/2004 [hereinafter “Howell”].
Independent Claim 1, McCoy teaches: A method for electronic publishing of fixed-layout documents to a target device display, comprising: ...., comprising specifying the page dimensions of the template based on the dimensions of the target device display, and specifying AT LEAST ONE
typographic setting by determining a body text size for the template; determining a line spacing for the template;
 creating a baseline grid for the template;
 determining margins for the template; OR
determining indentations for the template;
 using the at least one typographic setting to arrange text and non-text content in .... template for display on the target device display; and converting the binary file template to one or more output files to fix the arrangement and appearance of the content, said one or more output files containing the text and non-text content and information about the appearance and position of the text and non-text content….(See McCoy, Para(s) 21-27 and Fig.1,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters...Moreover,  McCoy, Para(s) 21-27 and Fig.1-2 and Para(s) 28, 33,  further describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…wherein the information used by the transformation process 218 also includes display parameters 224 for a target display window and a template 220 (e.g., an XSL stylesheet) which indicates how the document 202 can be presented within the constraints of the display parameters 224. The template 220 is a combination of page masters, logic to select among them, and optionally, stylesheets, wherein formatting process 222 interprets the result tree 216 to create a formatted result 224 for the target display window. The process 200 can be used, for example, to generate document page 124 for display on display device 126, as described with reference to FIG. 1-2.)
In the BRI (Broadest Reasonable Interpretation), McCoy’s XSL stylesheet allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device, which is reasonably interprets as … template for a fixed-layout document, said binary file template configured to provide page dimensions based on the dimensions of a target device display for said fixed-layout document as claimed.

    PNG
    media_image1.png
    712
    1014
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    819
    media_image2.png
    Greyscale

McCoy does not expressly teach: ...configuring a binary file template for the target device... setting to arrange text and non-text content in the binary file... However, the combination of McCoy and Howell teaches these limitations (See Howell the Abstract and [Para(s) 23-33 and Fig(s) 5-7], describing collecting and converting documents sets and related metadata accepts a file or set of files that represent the content of a work and collects and manages metadata associated with that work. The system then automatically converts the work into a variety of different output formats [Abstract]; where the RosettaMachine converts a file or related group of files from one of its acceptable source formats to the requested target format. Using the RosettaMachine, the same source file set can be submitted multiple times to prepare a variety of output files [Para 23]; utilizes a text file and a binary text, respectively; the output conversion 70 starts with a textual transform (using a transform engine 72) according to a transform template 74 or a conversion guide. If the target format is text, the conversion will normally be complete at that point as shown in FIG. 6A. Many formats, however, exist as binary files. Most of these have specific tools or programs available to create the target file, and it is common for them to have individual specific expectations as to the formatting and preparation of the input file. In this case, the text transform creates an appropriately formatted file (or files) for a "binarizer," 76 or application/tool that creates the final binary format, and then the binarizer is invoked against that file or files to create the final target file(s).) 


    PNG
    media_image3.png
    887
    1047
    media_image3.png
    Greyscale

Also,  FIG. 5 illustrates a system 500 for rendering documents based on display parameters. The system 500 includes an application 502. ..., the application 502 can render documents obtained over the Internet or streamed from one or more computers. A template 220 is used to format pages of the document 202 for presentation on display device 510 [Para 39 and Fig. 5].)
	
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine McCoy’s Environment-Constrained Dynamic Page Layout, to include a means said ...configuring a binary file template for the target device... setting to arrange text and non-text content in the binary file… as taught by Howell, because they are both from the analogous art of customizing a stylesheet as template for Dynamic Page Layout. This is done in an iterative manner that allows documents readable and visually pleasing at different window sizes. It is possible to do what works best for each window size or display type [Para 6 in McCoy]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 2, McCoy and Howell further teaches: ... manipulating the one or more output files to fix the arrangement and appearance of the content for display on a different target device display having different dimension; (See McCoy, Para(s) 21-27 and Fig.1 and Para(s) 28, 33,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…wherein the information used by the transformation process 218 also includes display parameters 224 for a target display window and a template 220 (e.g., an XSL stylesheet) which indicates how the document 202 can be presented within the constraints of the display parameters 224. The template 220 is a combination of page masters, logic to select among them, and optionally, stylesheets, wherein formatting process 222 interprets the result tree 216 to create a formatted result 224 for the target display window. The process 200 can be used, for example, to generate document page 124 for display on display device 126, as described with reference to FIG. 1-2.)

Regarding Claim 3, McCoy and Howell further teaches: ... wherein text is arranged according to a ratio between a body text size of the text and a body text size of the template to set body text and non-body text of placed content; (See McCoy, Para(s) 21-27 and Fig.1-2 and Para(s) 26-28, 33-34,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…wherein the information used by the transformation process 218 also includes display parameters 224 for a target display window and a template 220 (e.g., an XSL stylesheet) which indicates how the document 202 can be presented within the constraints of the display parameters 224. The template 220 is a combination of page masters, logic to select among them, and optionally, stylesheets, wherein formatting process 222 interprets the result tree 216 to create a formatted result 224 for the target display window. The process 200 can be used, for example, to generate document page 124 for display on display device 126, as described with reference to FIG. 1-2….)
In the BRI (Broadest Reasonably Interpretation) McCoy’s  dynamically converting and formatted for … text… small picture area, and a title …font sizes and other styles can also be dynamically adjusted to accommodate display parameters of the target device; which is recognized as arranged according to a ratio between a body text size of the template and a body text size of the source to set body text and nonbody text of placed content as claimed.

    PNG
    media_image2.png
    479
    819
    media_image2.png
    Greyscale


Regarding Claim 5, McCoy and Howell further teaches: ... wherein the text and non-text content is arranged to be legible and readable when displayed on the target device display; (See McCoy, Para(s) 21-27 and Fig.1-2 and Para(s) 26-28, 33-34,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…wherein the information used by the transformation process 218 also includes display parameters 224 for a target display window and a template 220 (e.g., an XSL stylesheet) which indicates how the document 202 can be presented within the constraints of the display parameters 224. The template 220 is a combination of page masters, logic to select among them, and optionally, stylesheets, wherein formatting process 222 interprets the result tree 216 to create a formatted result 224 for the target display window. The process 200 can be used, for example, to generate document page 124 for display on display device 126, as described with reference to FIG. 1-2….
Moreover, McCoy in Para 6, further mentions the displayed documents readable and visually pleasing at different window sizes. It is possible to do what works best for each window size or display type...)

    PNG
    media_image2.png
    479
    819
    media_image2.png
    Greyscale

Claim 6, McCoy and Howell further teach: ...pairing the one or more output files with an application at the target device display, said application configured to display pages from the one or more output files as fixed layout pages on the target device display that match the dimensions of the target device display; (See McCoy, [Para(s) 21-27] and Fig.1,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…Moreover, the in [Para(s) 21 and 64], McCoy further mentions a document may be stored in a portion of a file that holds other documents, in a single file dedicated to the document in question, or in multiple coordinated files. … documents conform to the Open eBook Publication Structure (OEBPS) standard promulgated by the International Digital Publishing Forum (IDPS). …files that store one or more modules, sub-programs, or portions of code). A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network.

Regarding Claim 8, McCoy and Howell further teaches: ... where the one or more output files provide a complete description of the page layout, including the text, fonts, graphics, and information needed to fix the arrangement and appearance of text and non-text content on the target device display; (See McCoy, Para(s) 21-27 and Fig.1-2 and Para(s) 26-28, 33-34,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…wherein the information used by the transformation process 218 also includes display parameters 224 for a target display window and a template 220 (e.g., an XSL stylesheet) which indicates how the document 202 can be presented within the constraints of the display parameters 224. The template 220 is a combination of page masters, logic to select among them, and optionally, stylesheets, wherein formatting process 222 interprets the result tree 216 to create a formatted result 224 for the target display window. The process 200 can be used, for example, to generate document page 124 for display on display device 126, as described with reference to FIG. 1-2….
Moreover, McCoy in Para 6, further mentions the displayed documents readable and visually pleasing at different window sizes. It is possible to do what works best for each window size or display type...)

    PNG
    media_image2.png
    479
    819
    media_image2.png
    Greyscale


     Regarding Claim 9, McCoy and Howell further teaches: ... wherein ... file template document has a format that fixes the arrangement and appearance of content as a fixed-layout document within the page dimensions, said file format containing a complete description of the fixed-layout document, including the text, fonts, graphics, and information needed to display each page to be legible and readable on the target device display;  McCoy, Para(s) 21-27 and Fig.1 and Para(s) 28, 33,  further describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…wherein the information used by the transformation process 218 also includes display parameters 224 for a target display window and a template 220 (e.g., an XSL stylesheet) which indicates how the document 202 can be presented within the constraints of the display parameters 224. The template 220 is a combination of page masters, logic to select among them, and optionally, stylesheets, wherein formatting process 222 interprets the result tree 216 to create a formatted result 224 for the target display window. The process 200 can be used, for example, to generate document page 124 for display on display device 126, as described with reference to FIG. 1-2.)
Moreover, McCoy and Howell further teach: ... wherein the binary file template document has a format that fixes the arrangement and appearance of content as a fixed-layout document within the page dimensions... (See Howell the Abstract and [Para(s) 23-33 and Fig(s) 5-7], describing collecting and converting documents sets and related metadata accepts a file or set of files that represent the content of a work and collects and manages metadata associated with that work. The system then automatically converts the work into a variety of different output formats [Abstract]; where the RosettaMachine converts a file or related group of files from one of its acceptable source formats to the requested target format. Using the RosettaMachine, the same source file set can be submitted multiple times to prepare a variety of output files [Para 23]; utilizes a text file and a binary text, respectively; the output conversion 70 starts with a textual transform (using a transform engine 72) according to a transform template 74 or a conversion guide. If the target format is text, the conversion will normally be complete at that point as shown in FIG. 6A. Many formats, however, exist as binary files. Most of these have specific tools or programs available to create the target file, and it is common for them to have individual specific expectations as to the formatting and preparation of the input file. In this case, the text transform creates an appropriately formatted file (or files) for a "binarizer," 76 or application/tool that creates the final binary format, and then the binarizer is invoked against that file or files to create the final target file(s).) 


    PNG
    media_image3.png
    887
    1047
    media_image3.png
    Greyscale

Also,  FIG. 5 illustrates a system 500 for rendering documents based on display parameters. The system 500 includes an application 502. ..., the application 502 can render documents obtained over the Internet or streamed from one or more computers. A template 220 is used to format pages of the document 202 for presentation on display device 510 [Para 39 and Fig. 5].)
	
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine McCoy’s Environment-Constrained Dynamic Page Layout, to include a means said ... ... wherein the binary file template document has a format that fixes the arrangement and appearance of content as a fixed-layout document within the page dimensions… as taught by Howell, because they are both from the analogous art of customizing a stylesheet as template for Dynamic Page Layout. This is done in an iterative manner that allows documents readable and visually pleasing at different window sizes. It is possible to do what works best for each window size or display type [Para 6 in McCoy]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim(s) 11, 12, 13 and 14, (respectively) the rejection of claim(s)  1, 2, 3 and 9 (respectively)  is/are fully incorporated.

Regarding Claim(s) 15, 16, 17, 18 and 20 (respectively) the rejection of claim(s)  1, 1, 2, 3 and 9 (respectively)  is/are fully incorporated.

Claim(s) 4 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., (“US 20140245133 A1” Continuation of 11/739,525- filed 04/24/2007 [hereinafter “McCoy”], in view of Howell et al., (“US 20050166143 A1” –filed 01/22/2004 [hereinafter “Howell”], and further in view of DeMello et al., (“US 20050108556 A1” –filed 09/17/2004 [hereinafter “DeMello”].
 Claim 4, McCoy and Howell further teach: storing a library of electronically published documents for different target device displays, each said electronically published document stored as one or more output files having page dimensions that match the dimensions of one of the target device displays….(See McCoy, [Para(s) 21-27] and Fig.1,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display window 128 in this example and, as such, only has a single column of text, a small picture area, and a title which is broken onto two lines; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…Moreover, the in [Para(s) 21 and 64], McCoy further mentions a document may be stored in a portion of a file that holds other documents, in a single file dedicated to the document in question, or in multiple coordinated files. … documents conform to the Open eBook Publication Structure (OEBPS) standard promulgated by the International Digital Publishing Forum (IDPS). …files that store one or more modules, sub-programs, or portions of code). A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network.

In addition, McCoy and Howell do not teach expressly: … selling electronically published documents to a plurality of end users; and distributing the electronically published documents for the different target display devices to the plurality of end users… However, the combination of McCoy and Howell and DeMello teaches these limitations (See DeMello the [Abstract and Para 32], describing digital rights management system for the selling, distribution, protection and use of electronic content…)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine McCoy’s Environment-Constrained Dynamic Page Layout and Howell’s binary file template for the target device ….converting the binary file template to one or more output files, to include a means said … selling electronically published documents to a plurality of end users; and distributing the electronically published documents for the different target display devices to the plurality of end users … as taught by DeMello, because they are from the analogous art of publishing digital content (ebook). This is done in an iterative manner that allows documents improved digital rights management system that allows of delivery of electronic works to purchasers in a manner that protects ownership rights, while also being flexible and easy to use. There is also a need for the system that provides flexible levels of security protection and is operable on several client platforms such that electronic content may be viewed/rendered by its purchaser on each platform. The digital rights management system of the present invention advantageously provides solutions to the above problems which protect the intellectual property rights of content owners and allow for authors or other content owners to be compensated for their creative efforts, while ensuring that purchasers are not over-burdened by the protection mechanism [In DeMello Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 19, the rejection of claim 4 is/are fully incorporated.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., (“US 20140245133A1” Continuation of 11/739,525- filed 04/24/2007 [hereinafter “McCoy”], in view of Howell et al., (“US20050166143A1” –filed 01/22/2004 [hereinafter “Howell”], and further in view of Allam et al., (“US 20040139400 A1” –filed 10/22/2003 [hereinafter “Allam”].
 Claim 7, McCoy and Howell further teach: wherein the one or more output files pre-determine the location and appearance of content, ...See McCoy, [Para(s) 21-27] and Fig.1,  describing eBook Publication …. where the method further allows for dynamically converting and formatted for presentation on specific target devices (i.e., small displayed devices); where document pages can be formatted for a specific display device (i.e., fixed-layout) so that the content can be viewed comfortably given the constraints of the display device; where document page 124 is formatted for the smallest target display ....; where font sizes and other styles can also be dynamically adjusted to accommodate display parameters…Moreover, the in [Para(s) 21 and 64], McCoy further mentions a document may be stored in a portion of a file that holds other documents, in a single file dedicated to the document in question, or in multiple coordinated files. … documents conform to the Open eBook Publication Structure (OEBPS) standard promulgated by the International Digital Publishing Forum (IDPS). …files that store one or more modules, sub-programs, or portions of code). A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network.
In addition, McCoy and Howell do not teach expressly: … said application providing only the capability to navigate pages and bookmarks and to display a page correctly… However, the combination of McCoy and Howell and Allam teaches these limitations (See Allam the Para(s) 35, 47, 53, 76], describing the capability to navigate pages and bookmarks and to display a page utilizing an Enhanced Interactive Window (as used herein, "EIW")... The information manager 104 will store, either internally or externally to the electronic document, information that defines the relationship of the user created annotation to the electronic page view 100. Tools include, but are not limited to, software and hardware applications such as a typed and styled notes tools, highlighting, file appending, bookmarking, search, changing font size, skim, dictionary, and study guide creation. ....It is noted, Bookmarks are like homing beacons that let a person who created them navigate exactly and directly to that spot. Further, if a person is told to go to a bookshelf and look for the bright blue bookmark, he can navigate not only to the book, but also to the correct passage in the book without knowing anything more than to look for the bright blue bookmark. Bookmarks can be very powerful navigation and memory tools...)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine McCoy’s Environment-Constrained Dynamic Page Layout and Howell’s binary file template for the target device ….converting the binary file template to one or more output files, to include a means said … … said application providing only the capability to navigate pages and bookmarks and to display a page correctly…… as taught by Allam, because they are from the analogous art of publishing digital content (eBook). This is done in an iterative manner that allows documents improved displaying and viewing systems and methods would be desirable, particularly for electronic documents that present a large amount of electronic information [In Allam Para 9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramirez  et al.,(“WO 02/103980 A2” Published 12/27/2002), relates to broadcasting system for sending digital images to terminal(s) (2; 3; 4...Mobile, PDA Desktop) over a network which is at least partially public. Said terminal comprises at least one display device and the system comprise a centre (20) with a server (5) with a connection (13) to a storage unit (7) in which the digital images are stored. The system further comprises a means for calculating a new image from the stored image, which is adapted to the characteristics of the terminal display and means for generating a temporary file with the new image which is transmitted to the terminal. The information relating to the type and the characteristics of the terminal display for calculating the adapted image are defined at the level of the centre (20)...[ Abstract and Fig 1]

    PNG
    media_image4.png
    1400
    1031
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177